Exhibit 10.1

 

AMENDMENT NUMBER ONE

TO

THE COLONIAL BANCGROUP, INC. 401(K) PLAN

 

Pursuant to Article XIII, § 13.1 of The Colonial BancGroup, Inc. 401(k) Plan
(the “Plan), the Plan is hereby amended, effective as provided herein, as
follows:

 

1. Article III, Section 3.2—Effective April 1, 2009 the following should be
added to the end thereof:

 

Notwithstanding anything above to the contrary, effective April 1, 2009, the
Participating Company shall suspend making Matching Contributions on all
Before-Tax Contributions and Catch-Up Contributions.

 

In addition, effective April 1, 2009, the Matching Contributions will be
discretionary and the rate of the discretionary Matching Contributions shall be
determined each year by the Administrative Committee.

 

2. All of the other terms, provisions and conditions of the Plan not herein
amended shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment Number One to be
executed on this 5th day of March, 2009 by its duly authorized officers,
effective as provided herein.

 

THE COLONIAL BANCGROUP, INC. By:  

/s/ Patti G. Hill

Its:

 

Senior Executive Vice President

 

and Chief Operating Officer

 

ATTEST: By:  

/s/ David B. Byrne, Jr.

Its:

 

Executive Vice President

 

General Counsel and

 

Corporate Secretary

(SEAL)